Clerke, J.
Only two questions are really presented in this motion: 1. Does the charter or the act relative to *55contracts by the mayor, aldermen and commonalty of the city of New York, passed April 17, 18G1, control the Board of Metropolitan Fire Commissioners ; and, if it does, 2. Are the words “ lowest bidder” to be construed literally, and to be accepted in an absolute sense.
First. The title of the act, in terms, declares it to apply to contracts made by the mayor, aldermen, and commonalty of the city of New York, and so does the text of the act itself. It declares expressly, also, that the contracts referred to ill it shall be executed in the name of the mayor, aldermen and commonalty. When we consider that the act of 1865 invests the Metropolitan Fire Department with sole and exclusive authority to extinguish fires, and to provide all the instrumentalities essential for this purpose, it would be indulging in a very wide latitude of interpretation to say that the restrictions of the act of 1861, or of the charter, apply to it. The truth is, the department are necessarily invested with unlimited discretion in negotiating and executing contracts, and are not even obliged to advertise for proposals. The act of 1865 creates a fire district, consisting of the cities of New York and Brooklyn, not responsible to and not identical with any local authority. The officers and agents of the department are appointed by the governor with the consent of the senate ; they are required to report to the governor ; and although the funds necessary for the support and other expenditure of the department are levied and collected by the board of supervisors of the county of New York, those funds are deposited and kept in the State treasury.
Second. Even where a statute declares that contracts shall be given to the “lowest bidder,” it cannot be held that these words should be construed literally, and accepted as an absolute restriction. In such case, undoubtedly, the bids should be bona fide, and should conform strictly to the prescribed specifications; but, in determining whether a bid is the lowest among several others, the quality and utility of the thing ottered,—in other words, its adaptability to the purpose for which it is re*56quired,—must be first considered. The offer, in nominal amount, may be exceedingly low, while the thing offered may be exceedingly worthless. It may be apparently cheap, while really dear, and much dearer and much less adapted to the required purpose than other offers, in which a much larger amount of money was required. If the commissioners were restricted to the lowest bid they would be bound to consider which of the telegraphic systems submitted to their consideration would ultimately cost the city the smallest amount of money, and which would be the most effectual and most desirable. In the exercise of their judgment in this matter, they have decided that the system which they have adopted is cheaper at $426,150 than that of the plaintiffs at $275,000. In fact, they are sustained by the sworn opinion of several experts—among the rest, by that of the renowned inventor of the telegraph. This right of independent judgment they observed in their advertisement, expressly notifying all that “they would reserve the right to reject any or all proposals which, in their judgment, do not embrace a perfect and reliable system.”
The motion is denied with costs.